Citation Nr: 1531457	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  09-23 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for arthritis as a residual of shell fragment wounds to the right hip and thigh.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to March 1968, which included service in the Republic of Vietnam for which he received two Purple Heart Medals.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Togus, Maine Department of Veterans Affairs Regional Office (RO).  

The Board notes that in a July 2010 rating decision, service connection was granted for a scar on the right lower leg as a shell fragment wounds residual.  Accordingly, the Board will focus its attention on whether diagnosed of right hip arthritis is related to shell fragment wounds and is considered a residual.


FINDING OF FACT

Arthritis is not etiologically related to active service, to include in-service shell fragment wound, nor was right hip arthritis manifested within one year of separation from active service.


CONCLUSION OF LAW

The criteria for service connection for arthritis as a residual of shelf fragment wounds sustained in service have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to his claim decided in this decision.  The record shows that the Veteran was mailed a letter in September 2007 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The September 2007 letter also provided appropriate notice with respect to the disability rating and effective date elements of the claim. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records and VA treatment records are associated with the claims file.  VA has provided appropriate VA examinations.  All identified or submitted treatment records have been associated with the claims file.  Neither the Veteran nor representative has identified any further outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding relevant evidence.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service, which is one year for arthritis.  38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran contends that he is entitled to service connection for the residuals of a shell fragment wound to the right hip and thigh, specifically resulting in arthritis.  The record clearly establishes that the Veteran sustained shell fragment wounds while on active service and he has been granted entitlement to service connection for a scar associated with those wounds.  What remains for consideration is whether the Veteran's currently diagnosed right hip arthritis is a residual of the in-service shell fragment wounds.  The Board notes that examination resulted in only a diagnosis of right hip arthritis and scar.  As the scar has already been service-connected, the Board will consider entitlement to service connection for right hip arthritis.  As no other relevant disability was diagnosed, the Board finds that service connection is not warranted for any other disability as a result of this claim.

A review of the Veteran's service medical records is silent for any complaints, treatment, or diagnosis related to right hip pain or arthritis.  Further, on separation examination, the musculoskeletal system and lower extremities were noted to be normal and the Veteran did not report any history of joint pain at that time.

Post-service VA outpatient treatment records show that in December 2008 the Veteran sought treatment for right hip pain that had been ongoing for 40 years, but had progressed over the past 10 to 20 years.  It was noted that a 1980 X-ray was normal and that in 2001 he shattered his right leg, requiring surgical repair with a plate and rod.  A December 2008 X-ray of the right hip revealed degenerative joint disease (DJD).  The Veteran returned to the VAMC for treatment in January 2009 when he reported his right hip pain had been ongoing for 10 years; a continued diagnosis of DJD was noted. 

On April 2010 VA examination, it was noted that the Veteran's right hip arthritis had its onset in 1995.  The examiner noted that in 2001 the Veteran jumped off a tractor and sustained a traumatic injury to the right leg.  The VA examiner also noted that in 2008 arthritis had been diagnosed in the Veteran's left leg.  After examination, the examiner opined that the Veteran's right hip arthritis was more likely due to natural aging and the 2001 traumatic injury to the right leg.

In December 2010, an addendum to the April 2010 VA examination opinion was obtained from the same examiner.  At that time, the examiner explained the X-ray of the right hip revealed degenerative arthritis with no evidence of shrapnel or metallic foreign body in the thigh or hip area.  The examiner opined that the Veteran's degenerative arthritis was less likely than not due to service and was more likely related to aging and recent trauma in 2001 to the right leg.  The examiner explained that degenerative changes were seen in the Veteran's hips bilaterally, which suggested age-related degenerative changes and while his right hip showed more progressive degenerative changes, that was likely due to the trauma in 2001.  The examiner went on to note that the separation examination contained within the service medical records was normal and there was no subjective or objective evidence of the right hip condition between the time of the Veteran's separation from active service until the 2001 trauma to his right leg.

On November 2012 VA examination, it was noted that the Veteran had a painful right hip and thigh, with no complaints on the left side.  After examination and review the claims file, the examiner noted there were no visible findings attributable to shell fragments and the arthritis in the Veteran's hips was consistent with his age.

On October 2014 VA examination, the Veteran complained of right hip and thigh pain, and some pain on the left side.  The examiner noted that November 2012 X-rays showed moderate to severe degenerative osteoarthritis in the right hip and mild to moderate degenerative osteoarthritis in the left hip.  When compared to April 2010 X-rays, the examiner remarked that there had been no significant change.  After examination and review of the claims file, the examiner opined that the Veteran's right hip arthritis was less likely than not related to active service, to include the shell fragment wound.  The examiner explained that there was no clinical evidence to suggest that the Veteran sustained any debilitating muscle damage as a result of the shrapnel wound, but there was strong evidence to suggest that there was moderate muscle atrophy associated to disuse of the legs.  However, the examiner explained that the disuse of the legs was most likely result the of increased degenerative pain of the hips and that the muscle damage and bilateral hip pain were more likely due to the normal aging process.

The Board acknowledges that the Veteran might sincerely believe that right hip arthritis is a residual of the in-service shrapnel fragment wounds and notes that lay persons are competent to provide opinions on some medical issues.  However, in this case, the question of whether arthritis related to an in-service injury falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The intricacies in diagnosing arthritis and opining regarding the etiology of the disability are issues that require the expertise of a medical professional.  Even the diagnosis of arthritis requires medical studies.  Therefore, the Veteran is not competent to provide an opinion on those issues.  While the Veteran can report symptoms, which he experiences, he does not have the necessary training to make medical opinions.

In sum, while the Veteran is service-connected for shrapnel fragment wounds while on active service, the competent post-service medical evidence, including all the VA examination reports of record and the Veteran's VA outpatient treatment records, contains no evidence or indication that the Veteran's right hip arthritis was caused by or is related to the in-service injury.  Rather, the preponderance of the evidence strongly indicates that the arthritis is age related or related to a post-service injury.  Further, there is no evidence to suggest that the Veteran's arthritis was diagnosed within one year of separation from active service and presumptive service connection for such disability is not warranted.

Accordingly the board finds that the preponderance of the evidence is against the claim entitlement to service connection for arthritis as a residual of shell fragment wounds to the right hip and thigh.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for arthritis as a residual of shell fragment wounds to the right hip and thigh is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


